           Case 1:20-cv-09405-JPC Document 15 Filed 02/03/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CYRIL SHEPPARD,

                                 Plaintiff,

                     -against-                                    20-CV-9405 (JPC)

 DEPARTMENT OF CORRECTIONS;                                     ORDER TO AMEND
 CYNTHIA BRANN; PATSY YANG;
 MARGARET EGAN,

                                 Defendants.

JOHN P. CRONAN, United States District Judge:

         Plaintiff, currently detained at the Vernon C. Bain Center (“VCBC”), brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants are violating his federal constitutional

rights by not protecting him from contracting COVID-19. He originally filed this complaint with

49 other VCBC detainees. The original complaint was assigned to Judge George B. Daniels and

opened under docket number 20-CV-8407; Judge Daniels referred the matter to Magistrate Judge

Aaron, who severed the plaintiffs’ claims and directed that each plaintiff’s claims be opened as a

separate action. See Lee v. Brann, ECF 1:20-CV-8407, 7 (GBD) (SDA) (S.D.N.Y.). This action is

one of the newly opened actions.

         By order dated February 1, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”). For the reasons set forth below, the Court

grants Plaintiff leave to file a second amended complaint within sixty days of the date of this

order.

                                          BACKGROUND

         In Lee v. Brann, 20-CV-8407, plaintiff Michael Lee initially sought to bring a class action

on behalf of himself and other VCBC detainees, including the plaintiff in this action, Cyril
             Case 1:20-cv-09405-JPC Document 15 Filed 02/03/21 Page 2 of 6




Sheppard. The plaintiffs sued the Commissioner of the New York City Department of Correction,

Cynthia Brann; “Health Director Commissioner” Patsy Yang; and Board of Correction Executive

Director Margaret Egan. The plaintiffs also may have intended to sue the New York City

Department of Correction (DOC).

           In the original complaint, the plaintiffs alleged that they have been forced into unsafe

living conditions, including by being housed in units without appropriate capacity limitations to

allow for social distancing. (ECF No. 2 at 5.) Plaintiff alleges that inmates are less than 3-4

inches apart in sleeping areas and that 50 inmates share toilets, sinks, and showers. (Id.) Plaintiff

alleges that detainees have contracted or been exposed to COVID-19 as a result of these

conditions. (Id. at 6.) Plaintiff seeks an improvement of conditions, including a reduction in

housing capacity; monetary damages; and the release of detainees who meet certain criteria. (Id.

at 6-7.)

           On November 24, 2020, Lee filed an amended complaint in Lee v. Brann, which Plaintiff

also signed. ECF 1:20-CV-8407, 14. At Judge Aaron’s direction, the amended complaint was

docketed in each of the severed actions, including this one. ECF 1:20-CV-8407, 19. The

amended complaint provides fewer details than the original complaint and does not specify how

Defendants specifically violated any of Plaintiff’s constitutional rights.

                                             DISCUSSION

A.         Department of Correction

           In the original complaint and the amended complaint, Plaintiff includes DOC in the

caption of the complaint. Whether he intended to sue this agency is unclear, but in any event, the

claims against DOC must be dismissed because an agency of the City of New York is not an

entity that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and proceedings for the

recovery of penalties for the violation of any law shall be brought in the name of the city of New


                                                    2
          Case 1:20-cv-09405-JPC Document 15 Filed 02/03/21 Page 3 of 6




York and not in that of any agency, except where otherwise provided by law.”); Jenkins v. City of

New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F.

Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited from suing a municipal

agency.”). Any claims that Plaintiff seeks to bring against the DOC must be brought against the

City of New York.

B.     Remaining Defendants

       To state a claim under 42 U.S.C. § 1983, Plaintiff must allege both that: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48-49 (1988).

       If Plaintiff was a pretrial detainee at the time of the events giving rise to his claims, the

claims arise under the Due Process Clause of the Fourteenth Amendment. If he was a convicted

prisoner, his claims arise under the Cruel and Unusual Punishments Clause of the Eighth

Amendment. Bell v. Wolfish, 441 U.S. 520, 536 n.16 (1979); Darnell v. Pineiro, 849 F.3d 17, 29

(2d Cir. 2017). Whether Plaintiff was a pretrial detainee or convicted prisoner, he must satisfy

two elements to state such a claim: (1) an “objective” element, which requires a showing that the

challenged conditions are sufficiently serious, and (2) a “mental” element, which requires a

showing that the officer acted with at least deliberate indifference to the challenged conditions.

Darnell, 849 F.3d at 29.

       The objective element of a deliberate indifference claim is the same for pretrial detainees

and convicted prisoners – “the inmate must show that the conditions, either alone or in

combination, pose an unreasonable risk of serious damage to his health” or safety, which

“includes the risk of serious damage to ‘physical and mental soundness.’” Id. at 30 (citing Walker

v. Schult, 717 F.3d 119, 125 (2d Cir. 2013), and quoting LaReau v. MacDougall, 473 F.2d 974,


                                                  3
          Case 1:20-cv-09405-JPC Document 15 Filed 02/03/21 Page 4 of 6




978 (2d Cir. 1972)); see also Farmer v. Brennan, 511 U.S. 825, 828 (1994) (“A prison official’s

‘deliberate indifference’ to a substantial risk of serious harm to an inmate violates the Eighth

Amendment.”). “[P]rison officials violate the Constitution when they deprive an inmate of his

basic human needs such as food, clothing, medical care, and safe and sanitary living conditions.”

Walker, 717 F.3d at 125 (internal quotation marks omitted).

       The second element – the “subjective” or “mental” element – varies depending on

whether a plaintiff is a pretrial detainee or convicted prisoner. A convicted prisoner must allege

that a correction official “kn[ew] of and disregard[ed] an excessive risk to inmate health or

safety; the official must both [have been] aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also [have] draw[n] the

inference.” Darnell, 849 F.3d at 32 (quoting Farmer, 511 U.S. at 837). A pretrial detainee must

allege “that the defendant-official acted intentionally to impose the alleged condition, or

recklessly failed to act with reasonable care to mitigate the risk that the condition posed to the

pretrial detainee even though the defendant-official knew, or should have known, that the

condition posed an excessive risk to health or safety.” Id. at 35. The mere negligence of a

correction official is not a basis for a claim of a federal constitutional violation under § 1983. See

Daniels v. Williams, 474 U.S. 327, 335 (1986); Davidson v. Cannon, 474 U.S. 344, 348 (1986).

       Because the amended complaint does not contain sufficient facts to state a claim, the

Court directs Plaintiff to file a second amended complaint. Plaintiff’s second amended pleading

should allege whether Plaintiff is a pretrial detainee, which housing unit(s) he is or has been

assigned to during the relevant time period, and the specific conditions within those units that he

contends violate his constitutional rights. For example, if Plaintiff asserts that Defendants failed

to comply with capacity restrictions or other precautionary measures intended to prevent the




                                                  4
          Case 1:20-cv-09405-JPC Document 15 Filed 02/03/21 Page 5 of 6




spread of COVID-19, he should allege any facts suggesting that such failures resulted in a

substantial risk of serious harm to Plaintiff, and that Defendants were deliberately indifferent to

the risk of serious harm to his safety or health. If Plaintiff names individuals as defendants, he

must allege facts regarding their personal involvement in the alleged violations of his rights.

       Further, if Plaintiff is seeking release for himself as a remedy, he must include

individualized allegations regarding the basis for such relief. 1

                                       LEAVE TO AMEND

       Plaintiff is granted leave to amend his complaint to detail his claims. In the statement of

claim, Plaintiff must provide a short and plain statement of the relevant facts supporting each

claim against each defendant named in the second amended complaint. Plaintiff is also directed

to provide the addresses for any named defendants. To the greatest extent possible, Plaintiff’s

second amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;



1
  If a district court treats a motion filed under some other provision as a petition for a writ of
habeas corpus under 28 U.S.C. § 2241, it must notify the pro se petitioner that it intends to
recharacterize the pleading and provide the litigant an opportunity to decline the conversion or
withdraw the petition. Simon v. United States, 359 F.3d 139, 144 (2d Cir. 2004). Moreover,
although § 2241 does not contain a statutory exhaustion requirement, it has been interpreted as
requiring a petitioner to exhaust available state court remedies prior to seeking any relief
thereunder in federal court. See Carmona v. U.S. Bureau of Prisons, 243 F.3d 629, 632-34 (2d
Cir. 2001); see also United States ex rel. Scranton v. State of New York, 532 F.2d 292, 294 (2d
Cir. 1976) (“[D]ecisional law has superimposed [an exhaustion] requirement in order to
accommodate principles of federalism.”).



                                                  5
           Case 1:20-cv-09405-JPC Document 15 Filed 02/03/21 Page 6 of 6




         e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
            describe the injuries Plaintiff suffered; and

         f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
            relief, or declaratory relief.

         Essentially, the body of Plaintiff’s second amended complaint must tell the Court: who

violated his federally protected rights; what facts show that his federally protected rights were

violated; when such violation occurred; where such violation occurred; and why Plaintiff is

entitled to relief. Because Plaintiff’s second amended complaint will completely replace, not

supplement, the original complaint, any facts or claims that Plaintiff wishes to maintain must be

included in the second amended complaint.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file a second amended complaint that complies with the

standards set forth above. Plaintiff must submit the second amended complaint to this Court’s

Pro Se Intake Unit within sixty days of the date of this order, caption the document as an

“Second Amended Complaint,” and label it with docket number 20-CV-9405 (JPC). A Second

Amended Civil Rights Complaint form is attached to this order. No summons will issue at this

time. If Plaintiff fails to comply within the time allowed, and cannot show good cause to excuse

such failure, the amended complaint will be dismissed for failure to state a claim upon which

relief may be granted. The Court dismisses the “Department of Corrections” from the action for

failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

Dated:     February 3, 2021
           New York, New York

                                                               JOHN P. CRONAN
                                                            United States District Judge




                                                  6
